                         Case 2:18-cv-01072-JCM-NJK Document 45
                                                             44 Filed 04/27/20 Page 1 of 2



                    1 JOSH COLE AICKLEN
                      Nevada Bar No. 007254
                    2 E-Mail: Josh.Aicklen@lewisbrisbois.com
                      STEPHEN L. TITZER
                    3 Nevada Bar No. 008289
                      E-Mail: Stephen.Titzer@lewisbrisbois.com
                    4 LEWIS BRISBOIS BISGAARD & SMITH LLP
                      6385 S. Rainbow Boulevard, Suite 600
                    5 Las Vegas, Nevada 89118
                      TEL: 702.893.3383
                    6 FAX: 702.893.3789
                      Attorneys for Defendants
                    7 STEPHEN ANTHONY LATTIMER and
                      STURGEON ELECTRIC COMPANY, INC.
                    8

                    9                                    UNITED STATES DISTRICT COURT
                   10                                         DISTRICT OF NEVADA

                   11
                      BRENDA CHERRY EDWARDS,                           CASE NO.: 2:18-cv-01072-JCM-NJK
                   12 Individually,

                   13                      Plaintiff,

                   14            vs.

                   15 STEPHEN ANTHONY LATTIMER,
                      Individually; STURGEON ELECTRIC
                   16 COMPANY, INC., a foreign corporation;
                      DOES I through X, inclusive; and ROE
                   17 CORPORATIONS I through XX, inclusive,

                   18                      Defendants.
                   19

                   20
                                  STIPULATION AND ORDER FOR DISMISSAL WITH PREJUDICE AS TO
                   21                    DEFENDANTS STEPHEN ANTHONY LATTIMER AND
                                              STURGEON ELECTRIC COMPANY, INC.
                   22

                   23            IT IS HEREBY STIPULATED AND AGREED, by and between the parties, by and

                   24 through their respective counsel, that Plaintiff’s Complaint be dismissed with prejudice

                   25 against Defendants STEPHEN ANTHONY LATTIMER and STURGEON ELECTRIC

                   26 COMPANY, INC. (“Defendants”), with each party to bear their own costs and attorney’s

                   27 fees; and

                   28
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP             4852-9265-9385.1
ATTORNEYS AT LAW
                         Case 2:18-cv-01072-JCM-NJK Document 45
                                                             44 Filed 04/27/20 Page 2 of 2
                                                                          Edwards v. Lattimer, et al.
                                                                          Case No. 2:18-cv-01072-JCM-NJK


                    1            IT IS FURTHER STIPULATED AND AGREED that there is no jury trial currently

                    2 scheduled in this matter.

                    3

                    4

                    5 DATED this _27_ day of April, 2020.         DATED this _27_ day of April, 2020.
                    6
                        MAINOR WIRTH, LLP                         LEWIS BRISBOIS BISGAARD & SMITH
                    7                                             LLP

                    8
                      /s/ Ash Ganier ________________             /s/ Josh Cole Aicklen_______________
                    9 ASH GANIER                                  JOSH COLE AICKLEN
                      Nevada Bar No. 014712                       Nevada Bar No. 007254
                   10 6018 S. Fort Apache Road, Suite 150         STEPHEN L. TITZER
                   11 Las Vegas, NV 89148                         Nevada Bar No. 008289
                      Telephone: 702-464-5000                     6385 S. Rainbow Blvd., Suite 600
                   12 Attorneys for Plaintiff                     Las Vegas, NV 89118
                      BRENDA CHERRY EDWARDS                       Attorneys for Defendants
                   13                                             STEPHEN ANTHONY LATTIMER and
                                                                  STURGEON ELECTRIC COMPANY, INC.
                   14

                   15

                   16                                         ORDER
                   17
                                 “IT IS SO ORDERED.
                   18
                                 DATED:___________”
                                       April 27, 2020.
                   19

                   20                                         ______________________________________
                                                              UNITED STATES DISTRICT COURT JUDGE
                   21

                   22

                   23

                   24

                   25

                   26

                   27
LEWIS              28
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4852-9265-9385.1                         2
